Citation Nr: 1025230	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-32 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 
based on the need for convalescence following surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1951 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision by the RO which denied 
the Veteran's claim for a temporary total rating for 
convalescence following surgery.  A videoconference hearing 
before the undersigned was held in June 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's claim for a temporary total disability rating based 
on convalescence following an October 1999 revision of total left 
knee replacement was received by the RO more than one year after 
the medical procedure upon which the claim for convalescence was 
based.  


CONCLUSION OF LAW

The Veteran's claim for a temporary total rating for 
convalescence due to surgery for a service-connected disability 
in October 1999 is without legal merit.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.157, 3.400(o)(2), 3.401, 
4.30 (2009).  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), are not applicable to the Veteran's claim.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is dispositive 
in the matter.  The Board finds that such is the case as to the 
issue here on appeal.  As explained below, there is no dispute as 
to the essential facts in this case.  Therefore, based on the 
Court's decision in Manning, the Board concludes that the claim 
is not subject to the provisions of the VCAA.  

Law & Regulations

The applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or three 
months if at least one month of convalescence is necessitated by 
surgery for a service-connected disability, with such benefits 
payable from the date of entrance into the hospital or the date 
of outpatient treatment for the period in question.  38 C.F.R. 
§§ 3.401(h)(2), 4.30.  An extension of the total convalescence 
rating is available up to one year from the initial date of 
hospitalization.  38 C.F.R. § 4.30(b).  

A total rating for convalescence will generally be effective from 
the date of hospital admission or outpatient treatment.  See 38 
C.F.R. §§ 4.30, 3.401.  However, unless specifically provided 
otherwise in the statute, the effective date of an award based on 
a claim for increased compensation shall not be earlier than the 
date of receipt of the application therefore.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  The effective date of an 
award of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year of such 
date.  38 U.S.C.A. § 5110(b)(2).  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the increase 
in disability occurred prior to the date of receipt of claim, the 
RO may assign the earliest date as of which it is factually 
ascertainable that the increase occurred as long as the claim for 
the increased disability rating was received within one year of 
the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 
(1997); see also VAOPGCPREC 12-98 (Sept. 23, 1998).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2009).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2009).  Evidence from a private physician will 
be accepted as a claim if the evidence furnished is within the 
competence of the physician and shows the reasonable probability 
of entitlement.  38 C.F.R. § 3.157(b)(2).  

Factual Background & Analysis

Initially, the Board notes that by rating action in November 
1998, the RO granted service connection for post operative 
residuals of left knee replacement and assigned a temporary total 
convalescence rating from November 7, 1997, and a 30 percent 
schedular evaluation from January 1, 1999.  The Veteran was 
notified of this decision and did not appeal.  A review of the 
claims file does not show any further correspondence was received 
from the Veteran or an authorized representative concerning his 
left knee disability until 2007.  

A claim for an increased rating for residuals of total left knee 
replacement and a temporary total rating for convalescence under 
38 C.F.R. § 4.30 was received from the Veteran in October 2007.  
At that time, the Veteran submitted a copy of an operative report 
which showed that he underwent revision of left total knee 
replacement in October 1999.  Also included with the operative 
report were copies of private medical records showing treatment 
for various maladies, including left knee problems from 2005 to 
2007.  

By rating action in February 2008, the RO, in part, granted an 
increased rating to 60 percent for the service-connected left 
knee disability, and denied entitlement to a temporary total 
rating for convalescence under 38 C.F.R. § 4.30.  The Veteran 
expressed dissatisfaction only as to the denial of the 
convalescence benefits, giving rise to this appeal.  

A claim for a temporary total rating for convalescence under 
38 C.F.R. § 4.30, qualifies as a claim for increased disability 
compensation and is subject to the more specific criteria under 
38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. § 3.400(o)(2), 
cited above.  Under those provisions, the effective date of an 
award of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date.  

In this case, the Veteran did not file a claim for a temporary 
total rating for the October 1999 surgery based upon the need for 
convalescence until October 2007, more than one year after his 
reported need for convalescence began.  When the RO received the 
informal claim in October 2007, the Veteran was no longer 
convalescing from the surgery performed eight years earlier, and, 
in any case, an extension beyond one year from October 1999 is 
not permitted under governing laws and regulations.  The 
provisions of 38 C.F.R. § 4.30 do not provide for temporary total 
ratings for convalescence beyond 12 months after the initial 
surgery.  38 C.F.R. § 4.30(b).  Furthermore, although the 
Veteran's private treatment document of the October 1999 
hospitalization may be accepted as a claim for increase, the 
hospitalization record was not submitted until October 2007, 
which is also more than one year after the need for convalescence 
began.  See 38 C.F.R. § 3.157(b)(2).  Therefore, it would not 
serve to establish an earlier date of receipt of claim.  

Since the Veteran did not claim entitlement to a temporary total 
rating based upon the need for convalescence until more than one 
year after the date of the revision surgery and his need for 
convalescence began, his claim does not fall within the exception 
to the rule that an increased award shall not be effective prior 
to the date of receipt of the application therefore.  In this 
case, the pertinent facts are not in dispute and the law is 
dispositive.  Accordingly, this claim must be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

ORDER

Entitlement to a temporary total evaluation under the provisions 
of 38 C.F.R. § 4.30, based on the need for convalescence 
following surgery performed in October 1999 is denied.  




____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


